DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-194617, filed on October 25, 2019. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
This Office action is in response to the application filed on October 15, 2020. Claims 1-10 are pending.


Allowable Subject Matter
Claims 1-10 allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claim 1 (and by extension their respective dependent claims).

Regarding claim 1, in particular, while all elements of claim 1 except “an evacuation space determination unit configured to determine an evacuation space based on the failure type determined by the failure type determination unit, position information of the autonomous driving vehicle, and parking lot map information” are well known in the art of automated valet parking system (AVP or AVPS), this element sufficiently teaches away from the aforementioned art with a further limitation of handling vehicle-induced failure (malfunction) with a determination of adaptive evacuation space of variable size, grade (slope), and routing (navigation constraints) to, based on the failure type (abnormality classification) that warrants a preferred (different) failure mode response as compared to a uniform response, such as stop in place, or at best navigate to a designated breakdown location, by braking or disengaging motor actuation, exemplary of conventional emergency handling by autonomous vehicles.
The closest prior art of record (Seo (US-20170021828-A1)) offer a countermeasure in an automated parking system for handling various unexpected incidents (abnormalities) by braking to a stop until the unexpected incident is removed, however it does not disclose, for example, maneuvering a vehicle differently based on whether a vehicle is on a flat or graded (sloped/ramps) driving surface, and furthermore is silent on handling a brake failure.
No prior art was found that determines a larger than vehicle footprint (single parking space area, for example) evacuation space (breakdown location) when, for example, a proximity sensor on the vehicle failure type occurs such that an additional area “overage” accommodates the sensor range uncertainty to avoid contact/collision with surrounding vehicles/obstacles at the determined evacuation space.

As no prior art teaches or suggests all elements of independent claim 1, all of independent claim 1’s dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661

July 15, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661